DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-9 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, line 6 states “that horizontal framework member…”, but should be amended to state –the horizontal framework member—
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant (US 20180361880) in view of Nakamura et al. (US 20140034409).
Regarding Claim 1, Bryant discloses a vehicle body structure comprising a partition (102) that separates a driver cabin (10’) into which a driver climbs and a passenger cabin (see 22) into which a passenger climbs and that is coupled to a roof (142) and a floor (144); a driver’s seat base member (26; see, for example, fig. 5; the base member supporting the seat from the floor) to which a driver’s seat is fixed.
However, Bryant does not disclose a side support member that is coupled to the partition and the driver’s seat base member and partially located on a lateral side of buttocks or hips of the driver seated in the driver’s seat.
Nakamura et al. teaches a vehicle body structure comprising a partition (see 22c, 32, 32b, 32c) that separates (see figs. 1-3) a driver cabin (see 12, 13) and a passenger cabin (see 14), and a side support member (22b) coupled to the partition (see fig. 6; 22b coupled to a vertical portion of the partition 22c) and a driver’s seat base member (22a; see fig. 6, wherein 22b is coupled to 22a) and located (see fig. 1) on an outward lateral side of the driver.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify Bryant in view of the teachings of Nakamura et al. to include a side support member coupled to the partition and the driver’s seat base member on the lateral side of the driver that is opposite to the driver door, as by doing so, the side support member would act as an armrest and grips (Nakamura et al.; Par [0120]) for the driver, while also preventing the driver from being ejected from the driver seat when a side collision occurs. 

Regarding Claim 9, Bryant, as modified, discloses the vehicle body structure, wherein: a prime mover compartment (Bryant; see 30) in which a prime mover (30) for driving the vehicle is mounted is defined at a lower part (see figs. 1 and 2; the driver seat defining an upper part of the cabin) of the driver cabin (10’); the driver's seat (26) is installed (see figs. 1-2; the driver seat being higher than the compartment) at a position higher than the prime mover compartment; a passage (see fig. 9; see 123”) for the driver to pass through is formed on one lateral side of the driver's seat; and the side support member (Nakamura et al.; 22b) is disposed (as modified above; the side support member disposed on the passage side to prevent the driver from being ejected from the seat) on a passage side of the driver's seat.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bryant (US 20180361880) in view of Nakamura et al. (US 20140034409) as applied to claims 1 and 9 above, and further in view of Kaita et al. (US 20110062748).
Regarding Claim 2, Bryant, as modified, discloses the vehicle body structure, wherein the side support member (Nakamura et al.; 22b) is coupled (see figs. 5-6) to the partition (Bryant; 102), and is coupled to the driver's seat base member (fig. 5; the base member supporting the seat from the floor) at a position on a front side (Nakamura et al.; see fig. 1) of the hip point.
However, Bryant, as modified, does not explicitly disclose that the side support member is coupled to the partition at a position higher than a hip point of the driver seated in the driver's seat.
Kaita et al. teaches a vehicle body structure comprising a side support member (49) that is coupled (see fig. 3) to a back vertical frame (see 47) of the vehicle at a position (see fig. 1; the side support member coupled at a point on the driver’s seat that is higher than where the driver’s hip would be) higher than a hip point of the driver seated in the driver's seat.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the shape of the side support member of Bryant, as modified, in view of the teachings of Kaita et al. such that the side support member was coupled to the partition at a position higher than a hip point of the driver, as by doing so, the side support member would also act as a hip guard (Kaita et al.; Par [0045]) for the driver in the driver’s seat, offering further protection from ejection during a side collision.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant (US 20180361880) in view of Nakamura et al. (US 20140034409) as applied to claims 1 and 9 above, and further in view of Anfray et al. (WO 2019115461).
Regarding Claim 3, Bryant, as modified, discloses the vehicle body structure, wherein a shoulder anchor (Bryant; 166) of a passenger’s seatbelt device (118) is fixed (see fig. 5) to the partition (102).
However, Bryant, as modified, does not disclose that the shoulder anchor of the driver's seatbelt device is fixed to the partition.
Anfray et al. teaches a vehicle body structure comprising a partition (10) that separates (see fig. 1) a driver cabin (4) and a passenger cabin (3), the partition comprising a vertical framework member (13) and a shoulder anchor (21) of a seatbelt device fixed to the vertical framework member of the partition.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the driver’s seat of the vehicle of Bryant, as modified, in view of the teachings of Anfray et al., such that the partition comprised a vertical framework member, the side support member (as seen in figs. 5-6 of Nakamura et al.) and a shoulder anchor of the driver's seatbelt device being fixed to the vertical framework member, as by doing so, both the driver’s seatbelt device and the side support member would be fixed to a reinforced vertical framework member of the partition, increasing the structural security of the entire vehicle body structure.

Regarding Claim 4, Bryant, as modified, discloses the vehicle body structure, wherein the partition (Bryant; 102) includes one or more vertical framework members (Anfray et al.; 13) that extend in an up-down direction, and the side support member (Nakamura et al.; 22b) is coupled (as modified above and as seen in figs. 5-6) to one of the vertical framework members to which the shoulder anchor (Anfray et al.; 21) of the driver's seatbelt device is fixed.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant (US 20180361880) in view of Nakamura et al. (US 20140034409) as applied to claims 1 and 9 above, and further in view of Wallart (FR 1426231).
Regarding Claim 5, Bryant, as modified, discloses the vehicle body structure, wherein a shoulder anchor (Bryant; 166) of a passenger’s seatbelt device (118) is fixed (see fig. 5) to the partition (102).
However, Bryant, as modified, does not disclose that a shoulder anchor of a passenger's seatbelt device in the passenger cabin is fixed to the partition.
Wallart teaches a vehicle body structure comprising a partition (see fig. 1) that separates (see fig. 2) a driver cabin and a passenger cabin (frontside and backside of the partition), the partition comprising multiple (3B, 9) horizontal framework members, and shoulder anchors (6) of a plurality of passenger's seatbelt devices are fixed (see fig. 1) to a common one (3b) of the horizontal framework members of the partition.
Therfore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the vehicle body structure of Bryant, as modified, in view of the teachings of Wallart, such that the partition comprised a plurality of horizontal framework members, and a plurality of shoulder anchors for a plurality of passenger seatbelt devices were fixed to one of the horizontal framework members, as by doing so, the passenger compartment of the vehicle would comprise multiple seats for passengers of the vehicle comprising seatbelt devices with shoulder anchors anchored into the partition via the horizontal framework member, providing reinforced seatbelt devices strong enough to withstand the forces occurring on the passengers during a vehicle collision.

Regarding Claim 6, Bryant, as modified, discloses the vehicle body structure, wherein the partition (Bryant; 102) includes one or more horizontal framework members (Wallart; 3B, 9) that extend in a left-right direction, and shoulder anchors (6) of a plurality of passenger's seatbelt devices (see fig. 1) are fixed to a common one (3B) of the horizontal framework members.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bryant (US 20180361880) in view of Nakamura et al. (US 20140034409), in further view of Anfray et al. (WO 2019115461) as applied to claims 1, 9, and 3-4 above, and further in view of Wallart (FR 1426231).
Regarding Claim 7, Bryant, as modified, discloses the vehicle body structure, comprising the vertical framework member (Anfray et al.; 13) to which the shoulder anchor (21) of the driver’s seatbelt device is fixed.
However, Bryant, as modified, does not disclose that the partition includes one or more horizontal framework members that extend in a left-right direction; shoulder anchors of a plurality of passenger's seatbelt devices are fixed to a common one of the horizontal framework members; and the horizontal framework member is coupled to the vertical framework member to which the shoulder anchor of the driver's seatbelt device is fixed.
Wallart teaches a vehicle body structure comprising a partition (see fig. 1) that separates (see fig. 2) a driver cabin and a passenger cabin (frontside and backside of the partition), the partition comprising multiple vertical framework members (3A) coupled (see fig. 1) to multiple (3B, 9) horizontal framework members, and shoulder anchors (6) of a plurality of passenger's seatbelt devices are fixed (see fig. 1) to a common one (3b) of the horizontal framework members of the partition.
Therfore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the vehicle body structure of Bryant, as modified, in view of the teachings of Wallart, such that the partition included multiple horizontal framework members coupled to the vertical framework member to which the shoulder anchor of the driver’s seatbelt device is fixed, and shoulder anchors of a plurality of passenger's seatbelt devices fixed to the horizontal framework member, as by doing so, the shoulder anchors of all of the driver’s seatbelt device and the passenger’s seatbelt devices would be anchored into the partition via the horizontal and vertical framework members, providing reinforced seatbelt devices strong enough to withstand the forces occurring on the driver and the passengers during a vehicle collision.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616